      Case 4:18-cv-00824-DPM Document 45 Filed 06/05/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

DARYL M. JOHNSON                                             PLAINTIFF

v.                       No. 4:18-cv-824-DPM

JOHNNY GILBERT, JR., Lieutenant;
KENDALL HARPER, Detective; KENNETH
THOMPSON, Officer; DENNIS SWINFORD,
Officer; BRITTANY JACKSON, Officer;
RODNEY DAVIS, Sergeant; KENTON
BUCKNER, Chief, all Individually and
in their Official Capacities with the City
of Little Rock, and THE CITY OF LITTLE
ROCK, ARKANSAS                                            DEFENDANTS

                             JUDGMENT
     Johnson's official capacity Forth Amendment claims against the
officers are dismissed without prejudice. All of Johnson's other federal
claims are dismissed with prejudice.         All of his other claims are
dismissed without prejudice.



                                 D .P. Marshall Jr.
                                 United States District Judge

                                    S   Jvtve.   )..ORO
